UNITED STATES BANKRUPTCY COURT                                 Hearing Date: March 30, 2021
EASTERN DISTRICT OF NEW YORK                                   Hearing Time: 3:00 p.m.
----------------------------------------------------------x
In re                                                          Chapter 11

AJIT CAB CORP.,                                                Case No. 21-40348 (NHL)


                                          Debtor.

----------------------------------------------------------x




                 MEMORANDUM OF LAW IN SUPPORT OF THE MOTION
                  OF THE UNITED STATES TRUSTEE TO DISMISS THIS
                   SUBCHAPTER V CASE OR, IN THE ALTERNATIVE,
                     CONVERT CASE TO ONE UNDER CHAPTER 7




                                      WILLIAM K. HARRINGTON
                                      UNITED STATES TRUSTEE
                                            FOR REGION 2
                                       201 Varick Street, Suite 1006
                                       New York, New York 10014
                                         Tel. No. (212) 510-0500
                                         Fax No. (212) 668-2255

Rachel B. Wolf, Esq.
Of Counsel

                                                         1
       William K. Harrington, United States Trustee for Region 2 (the “United States Trustee”),

respectfully submits this memorandum in support of his motion (the “Motion”) for an order,

pursuant to 11 U.S.C. § 1112(b), dismissing the Subchapter V case of Ajit Cab Corp. (the

“Debtor”) or, in the alternative, converting the Debtor’s case to one under chapter 7.

                                        I. INTRODUCTION

       The Debtor’s case should be dismissed because the Debtor has failed to meet its basic

obligations as a debtor-in-possession. The Debtor has failed to maintain appropriate insurance,

timely file schedules, a statement of financial affairs and small business documents, attend

meetings and timely provide information reasonably requested by the United States Trustee, all

of which constitute cause for dismissal under Section 1112(b)(4) (C), (F) and (H), respectively.

As this Debtor elected to proceed under Subchapter V, the Debtor must comply with the strict

statutory deadlines. 11 U.S.C. §§ 1188, 1189. Based on the minimal information provided in the

Petition, the Debtor does not appear to have any unencumbered assets to be liquidated or any

unsecured creditors to benefit from such liquidation, and the Debtor’s secured creditor will be

able to exercise its state law remedies against the Debtor outside of bankruptcy. The Court

should, therefore, dismiss this case.

                                 II. STATEMENT OF FACTS

Procedural History

       1.      On February 12, 2021 (the “Petition Date”), the Debtor commenced this case by

filing a voluntary petition for relief under Subchapter V. ECF No. 1.

       2.      On February 16, 2021, the United States Trustee filed a Notice of Appointment of

Nat Wasserstein, Esq. as the Subchapter V trustee. ECF No. 2.




                                                 2
       4.      The United States Trustee has not appointed a trustee, and the Debtor remains in

control and possession of its assets as a debtor-in-possession. See Declaration of Lynda

Rettagliata in Support of the Motion (the “Rettagliata Decl.”), dated March 4, 2021, ¶ 2.

Assets and Liabilities

       5.      On the Petition, the Debtor listed its principal place of business as 3602- 21st

Street, Astoria, New York 11106, and its location of its assets at the NYC Taxi & Limousine

Commission, 33 Beaver Street, New York, New York 10004. ECF No 1. The Debtor further

averred that it has between 1-50 creditors, valued its assets between $0-$50,000 and estimated

$0-$50,000 in liabilities. ECF No. 1.

Deficiencies in the Case

       6.      The Debtor did not file Statement Pursuant to E.D.N.Y. LBR 1073-2b, Affidavit

Pursuant to E.D.N.Y. LBR 1007-4, Corporate Resolution Pursuant to E.D.N.Y. LBR 1074-1(a),

and Corporate Disclosure Statement Pursuant to FBR 1073-3, all of which were due February 12,

2021 (altogether the “Local Forms”). The Debtor did not file Small Business Balance Sheet,

Small Business Cash Flow Statement, Small Business Statement of Operations, Small Business

Tax Return, all of which were due February 19, 2021 (the “Small Business Documents”). The

Debtor did not file Disclosure of Compensation of Attorney for Debtor, Summary of Assets and

Liabilities, Schedules A/B, D, E/F, G, H, and Statement of Financial Affairs, all which were due

February 26, 2021 (altogether “Schedules and Statements.”). Id.

       7.      On March 1, 2021, the Debtor filed an “Exparte Motion to Extend Time to File

Schedules,” seeking an additional forty-five days from the Petition Date to file Schedules,

Statements and related documents. ECF No. 12. To date, the Court has not entered an order




                                                 3
extending time for the Debtor to file Schedules, Statements and Related Documents. See

Docket.

       8.      To date, the Claims Register contains two claims filed against the Debtor in the

aggregate amount of $1,847,124.69. See Claims Register, Claim Nos. 1-2.

       9.      On February 16, 2021, the United States Trustee sent the Debtor a letter (the

“February 16th Letter”) through email to Karamvir Dahiya, Esq., proposed counsel, enclosing a

copy of the United States Trustee Operating Guidelines (the “Guidelines”). See Rettagliata

Decl., ¶ 3. The Guidelines outline the requirements for debtors-in-possession, including the

obligation to provide proof of insurance, provide proof of the opening of a debtor-in-possession

bank account and other documents. Id.

       10.     The Initial Debtor Interview (the “IDI”) was initially scheduled for March 2,

2021, and was adjourned to March 4, 2021. See Rettagliata Decl., ¶ 4. The United States

Trustee and the Subchapter V trustee appeared, and neither the Debtor nor Dahiya appeared at

the IDI. Id.

       11.     To date, the Debtor has failed to provide the United States Trustee with proof of

insurance or the opening of a debtor-in-possession bank account. See Rettagliata Decl., ¶ 5.

                                       III. ARGUMENT

A.     There is Cause to Convert or Dismiss this Case under 11 U.S.C. § 1112(b).

       Section 1112(b) provides, in part, that:

       (1) Except as provided in paragraph (2) and subsection (c), on request of a party
       in interest, and after notice and a hearing, the court shall convert a case under this
       chapter to a case under chapter 7 or dismiss a case under this chapter, whichever
       is in the best interests of creditors and the estate, for cause unless the court
       determines that the appointment under section 1104(a) of a trustee or an examiner
       is in the best interests of creditors and the estate.

11 U.S.C. § 1112(b)(1) (2010).


                                                  4
       Section 1112(b)(4) lists provides fifteen examples of cause, including

               (C)     failure to maintain appropriate insurance that poses a risk to the estate or
                       to the public;
                                                 ***
               (F)     unexcused failure to satisfy timely any filing or reporting requirement
                       established by this title or by any rule applicable to a case under this
                       chapter; [and]
                                                 ***
               (H)     failure timely to provide information or attend meetings reasonably
                       requested by the United States trustee.

11 U.S.C. § 1112(b)(4).

       The list of factors is non-exclusive. In re The 1031 Tax Group, LLC, 374 B.R. 78, 93

(Bankr. S.D.N.Y. 2007). See also In re State Street Assoc., L.P., 348 B.R. 627, 639 (Bankr.

N.D.N.Y. 2006) (noting in pre-BAPCPA case that amended 1112(b) contains non-exclusive

factors to be considered in determining whether cause exists to convert or dismiss a case). A

party need not demonstrate that all the elements of “cause” can be met. See In re TCR of

Denver, LLC, 338 B.R. 494, 500 (Bankr. D. Colo. 2006). The bankruptcy court has wide

discretion to determine if cause exists and how to ultimately adjudicate the case. 1031 Tax

Group, 374 B.R. at 93; cf. In re C-TC 9th Ave. P’ship, 113 F.3d 1304, 1311 (2d Cir. 1997)

(bankruptcy Court may dismiss Chapter 11 filing on motion or sua sponte upon a finding that the

filing was in “bad faith” even without consideration of factors set out in section 1112(b).

       1.      The Debtor has Failed to Provide Proof of Insurance.

       The failure to maintain appropriate insurance constitutes cause for the dismissal of the

Debtor’s case. 11 U.S.C. § 1112(b)(4)(C); Derivium Capital LLC v. U.S. Trustee (In re

Derivium Capital LLC), 2006 WL 1317021 (S.D.N.Y. May 12, 2006) (lack of insurance was one

factor supporting court’s decision to convert case to chapter 7); In re Daniels, 362 B.R. 428

(Bankr. S.D. Iowa 2007) (attorney’s failure to maintain malpractice insurance was cause to


                                                 5
convert case to chapter 7). The Debtor failed to provide the United States Trustee with proof of

insurance. See Rettagliata Decl., ¶ 11. Therefore, there is cause to dismiss the Debtor’s case

under section 11 U.S.C. § 1112(b)(4)(C).

       2.      The Debtor Has Failed to File Schedules and Statements.

       Section 521 provides, in part, that:

       (a) The Debtor shall

               (1) file –

                       (A) a list of creditors; and

                       (B) unless the court orders otherwise –

                               (i) a schedule of assets and liabilities;
                               (ii) a schedule of current income and current expenses;
                               (iii) a statement of the debtor’s financial affairs;
                               (iv) copies of all payment advice or other evidence of payment
                               received within 60 days before the date of filing of the petition
                               by the debtor from any employer of the debtor . . . .

11 U.S.C. § 521(a)(1). The debtor must file the documents listed in Section 521(a)(1) within

fourteen days after the filing of the petition unless the Court grants an extension. Fed. R. Bankr.

P. 1007(c). A Debtor’s obligation to disclose all its interests at the commencement of a case is

broad. See Chartschlaa v. Nationwide Mut. Ins. Co., 538 F.3d 116, 122 (2d Cir. 2008)

(discussing, in the context of asset concealment, how “full disclosure by debtors is essential to

the proper functioning of the bankruptcy system”).

       The Debtor has failed to file Schedules A/B, E/F, G and H, the Statement of Financial

affairs and other required documents. See Notice of Deficient Filing, ECF No. 3. Section 521(a)

of the Bankruptcy Code provides that a debtor’s duties include filing the schedules and statement

of financial affairs within fourteen days of the Petition Date. 11 U.S.C. § 521(a); Fed. R. Bankr.

P. 1007(c). The Debtor’s failure to file the schedules and statement of financial affairs


                                                  6
constitutes cause for the dismissal of this case. See 11 U.S.C. § 1112(b)(4)(F) (cause includes

the unexcused failure to satisfy timely reporting requirements set forth in the Bankruptcy Code

and Rules).

       3.      The Debtor Failed to File Small Business Documents.

       In a Subchapter V case, a debtor is directed to file the same documents as a small

business debtor within seven days of filing the Petition, including:

               (A)     its most recent balance sheet, statement of operations, cash-flow
                       statement, and Federal income tax return; or

               (B)     a statement made under penalty of perjury that no balance sheet,
                       statement of operations, or cash-flow statement has been prepared
                       and no Federal tax return has been filed.

11 U.S.C. §§ 1116(a), 1187(a). The Debtor has not filed the Small Business Documents. See

Docket; Rettagliata Decl., ¶ 7. In a Subchapter V case, the failure to file the Small Business

Documents or a statement that such documents exist handicaps the Debtor’s ability to timely

advance the case towards a consensual Subchapter V within the tight deadlines imposed by

Subchapter V of the Bankruptcy Code, including: a) 11 U.S.C. § 1188 (scheduling of a status

conference 60 days after the Petition Date and the Debtor’s requirement to file a status letter

fourteen days in advance of the conference); and b) 11 U.S.C. § 1189(b) (deadline to file plan is

90 days after Petition Date.

       4.      The Debtor Has Failed Provide Proof that It Opened a Debtor-In-Possession
               Bank Account.

       The Debtor has failed to produce documents to the United States Trustee indicating it has

opened a debtor-in-possession bank account. See Rettagliata Decl., ¶ 11. Section 345 of the

Bankruptcy Code requires that a debtor deposit its money in a bonded bank account. 11 U.S.C. §

345. The Debtor’s failure to comply with section 345 constitutes cause for the dismissal of the



                                                 7
case. See e.g. In re Columbia Gas Sys. Inc., 33 F.3d 294 (3d Cir. 1994) (requirement of section

345 is mandatory). The United States Trustee’s request for documents indicating that the Debtor

has opened a debtor-in-possession bank account was reasonable and the Debtor failed to comply.

Therefore, there is cause to dismiss the Debtor’s case under section 11 U.S.C. § 1112(b)(4)(H).

     5.           The Debtor Failed to Appear at the Initial Debtor Interview.

          The Debtor failed to appear for the initial debtor interview with the United States Trustee

and Subchapter v trustee which held on March 4, 2021. See Rettagliata Decl., ¶ 4. The United

States Trustee conducts initial debtor interviews in all chapter 11 cases. Under section 1112(b),

the Debtor’s failure to attend meetings reasonably requested by the United States Trustee

constitutes cause for conversion or dismissal. 11 U.S.C. § 1112(b)(4)(H). The Debtor’s failure

to attend the initial debtor interview, therefore, constitutes cause for dismissal of the Debtor’s

case.

B.        There are No Unusual Circumstances Establishing that Conversion or Dismissal is
          not in the Best Interests of Creditors and the Estate.

          Under Section 1112(b)(2), after the movant shows cause, the burden shifts to the debtor

and other parties in interest to show that there are “unusual circumstances establishing that

conversion or dismissal is not in the best interests of creditors and the estate.” 11 U.S.C. §

1112(b)(2). See also In re Gateway Access Solutions, Inc., 374 B.R. 556, 561 (Bankr. M. D. Pa.

2007) (after the movant shows cause, the burden shifts to the debtor to prove that there are

unusual circumstances under Section 1112(b)(2)).

                  Section 1112(b)(2) provides that:

                  (2) The court may not convert a case under this chapter to a case under
                  chapter 7 or dismiss a case under this chapter if the court finds and
                  specifically identifies unusual circumstances establishing that converting
                  or dismissing the case is not in the best interests of creditors and the estate,
                  and the debtor or any other party in interest establishes that --


                                                     8
               (A) there is a reasonable likelihood that a plan will be confirmed within the time
               frames established in sections 1121(e) and 1129(e) of this title, or if such sections
               do not apply, within a reasonable period of time; and

               (B) the grounds for converting or dismissing the case include an act or omission
               of the debtor other than under paragraph (4)(A)--

                       (I) for which there exists a reasonable justification for the act or omission;
                       and

                       (ii) that will be cured within a reasonable period of time fixed by the court.

11 U.S.C. § 1112(b)(2).

       There are no unusual circumstances in this case that would establish that dismissal is not

in the best interests of the creditors and the estate. There is also no likelihood of plan

confirmation within a reasonable time given the strict deadlines imposed under Subchapter V of

the Bankruptcy Code.

       C.      Dismissal is in the Best Interests of Creditors and the Estate.

       Under 11 U.S.C. § 1112(b), the Court, in its discretion, must determine whether dismissal

or conversion is in “the best interest of creditors or the estate.” 11 U.S.C. § 1112(b). See also In

re Gonic Realty Trust, 909 F.2d 624, 626-676 (1st Cir.1990) (the Bankruptcy Court has broad

discretion to convert or dismiss a chapter 11 case). Under the facts, this case should be

dismissed, rather than converted. The Debtor does not appear to have any unencumbered assets

to be liquidated or any unsecured creditors to benefit from such liquidation, and the Debtor’s

secured creditor will be able to exercise its state law remedies against the Debtor outside of

bankruptcy. The Court should, therefore, dismiss this case.

                                            IV. NOTICE

            The United States Trustee will serve the Notice of Motion, Declaration and this

Memorandum of Law upon the Debtor and parties who have filed Notices of Appearance in the


                                                  9
case. Notice of the Motion will be sent to all creditors through the Bankruptcy Noticing Center.

The United States Trustee respectfully requests that this be deemed good and sufficient notice of

the motion and the hearing scheduled herein, and that no other further notice is necessary or

required.

                                            V. CONCLUSION

        Based on the foregoing, the United States Trustee respectfully requests that the Court

enter an order granting this motion and dismissing this Subchapter V case under Chapter 11 or,

in the alternative, converting the Debtor’s case to one under chapter 7, and granting such other

and further relief as is just and proper.

Dated: New York, New York
       March 4, 2021                            Respectfully submitted,

                                                       WILLIAM K. HARRINGTON
                                                       UNITED STATES TRUSTEE, REGION 2


                                                       By: /s/ Rachel Wolf
                                                       Rachel Wolf
                                                       Trial Attorney
                                                       201 Varick Street, Suite 1006
                                                       New York, New York 10014
                                                       Tel. No. (212) 510-0500
                                                       Fax No. (212) 668-2255




                                                  10
